          Case 3:20-cv-01602-SRU Document 33 Filed 02/17/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


  YOUT LLC.,
       Plaintiff,                                             No. 3:20-cv-1602 (SRU)

          v.

  RECORDING INDUSTRY
  ASSOCIATION OF AMERICA, INC., et
  al.,
       Defendants.

                         CONFERENCE MEMORANDUM AND ORDER

       On February 17, 2021, I held a telephonic Rule 16 pretrial conference off the record with

Charles Mudd, attorney for the plaintiff, Yout LLC; and David Norman-Schiff, Glenn

Pomerantz, James Craven, Rose Leda Ehler, Shannon Galvin Aminirad, and Jared Freedman,

attorneys for the defendant, Recording Industry Association of America, Inc.

       At the outset, I granted nunc pro tunc the plaintiff’s motion for an extension of time to

respond to the motion to dismiss (doc. no. 31). The parties then confirmed that they were

amenable to a referral to a magistrate judge for a settlement conference, and I agreed to refer the

case for that purpose.

       In addition, I inquired whether any discovery was needed in order to meaningfully

participate in a settlement conference, and both parties agreed that significant discovery was not

necessary. I further inquired whether the motion to dismiss should be taken up after the parties

engaged in settlement and whether it was appropriate to treat the motion to dismiss as a motion

for summary judgment. After hearing argument from both sides, I decided to take up the motion

to dismiss once it is fully briefed. I additionally decided to stay discovery until a ruling on the

motion to dismiss is issued.
          Case 3:20-cv-01602-SRU Document 33 Filed 02/17/21 Page 2 of 2




       Finally, we discussed the procedure for addressing disputes, should any arise. The Rule

26(f) Report is approved to the extent it is not inconsistent with the terms of this order.

       So ordered.

Dated at Bridgeport, Connecticut, this 17th day of February 2021.

                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge




                                                  2
